DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 2015/0174554). 
With regards to claims 1-3, 8-10 and 31, Cao teaches a silver impregnation solution comprising silver ions, a silver concentration enhancer, at least one organic amine, and water, wherein these components are dissolved in said impregnation solution. Claim 1. The organic amine is ethylene diamine. Claim 13.  
The enhancer can be an ammonium lactate, (¶0011), which in a solution is dissociated to ammonia (NH3) and lactic acid. Lactic acid has the formula CH3CH(OH)COOH, and contains two carbons, one OH group, and one carboxylic acid group. Because the enhancer is included in Cao’s silver impregnation solution, it must be in a dissociated form. Therefore, Cao’s solution includes lactic acid, which meets the claimed organic additive.
With regards to claims 4-7, the concentration of Cao’s enhancer is 2%. ¶0010. 
With regards to claims 11-13, Cao teaches that the impregnation solution includes a promoting species such an alkali, alkaline earth, transition metal. ¶0039. Specifically, cesium can be used and rhenium can be used. ¶0039, 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
32 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2015/0174554) in view of Okuhama et al. (JP 2004/161632; a machine translation is relied on for purposes of citation and is attached to this office action).

With regards to claim 32, the teachings of Cao are as set forth above. Cao is silent with regards to the enhancing agent being glycolic acid as required by the claim. 
Okuhama teaches a composition containing a silver colloid. See p1, lines 15-16. The silver within the colloid has the potential to be reduced. See p3, lines 87-88. The colloid contains silver ions, amongst other things. See p3, lines 114-118. Okuhama states, “In order to allow the metal ions … to be present in the solution, a counter ion or (and) complexing agent is used.” See p4, lines 151-153. The complexing agent is preferred to be glycolic acid. See p4, lines 156-160. 
As such, it would have been obvious to one of ordinary skill in the art to modify Cao’s teachings by including Okuhama’s glycolic acid in the solution as a complexing agent to allow the silver ions to be present in the solution.

Claims 1-3, 8-10, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al. (US 2010/0140098) in view of Okuhama et al. (JP 2004/161632).

With regards to 1-3, 8-10, and 31-32, Uzoh teaches an electrodeposition solution to electrodeposit a Group IB (such as silver; reads on the claimed silver) a solvent such as water. ¶¶ 0026-29. The silver material source is dissolved in the solvent and provided the silver ions. The solution also includes at least one complexing agent. Claim 1. The complexing agent can be ethylenediamine (¶0029, reads on polar organic amine of claims 9 and 10). 
Uzoh teaches that the complexing agent can be tartaric acid (C2H2(COOH)2(OH)2), see, e.g., ¶ 0029, but is silent with regards to the polar organic additive. 
Okuhama teaches a composition containing a silver colloid as set forth above. The colloid contain silver ions and complexing agent. See p4, lines 151-153. The complexing agent is added to allow the metal ions to be present in the solution. Id. The complexing agent can be tartaric acid or glycolic acid, with glycolic acid being preferred. Id. at 156-.
Response to Arguments
Applicant's arguments filed on 06/03/2021 (“Remarks”) have been fully considered but they are not persuasive. 
First, Applicant argues that Cao et al. (US 2015/0174554) does not teach the newly added limitation of claim 1 regarding the claimed polar organic additive. Remarks at 7. This argument is unpersuasive because, as now indicated above, Cao teaches the addition of ammonium lactate to the solution, which, upon its addition to the solution dissociates to lactic acid and ammonia. Thus, Cao does meet the claimed polar organic additive. 
Second, Applicant argues that Uzoh in view of Aksu does not render the claimed invention obvious. Remarks at 7-8. This argument is now moot in light of the rejection above. 
Third, Applicant argues that the double patenting rejection should be withdrawn because the claims of U.S. Patent 10,300,462 do not “teach or suggest” newly amended claims. Remarks at 8. This argument is unpersuasive because the ’462 patent claims an enhancer that can be “at least one ammonium salt having an anionic component that is thermally decomposable,” which includes ammonium lactate, which as shown above, is within the scope of the claimed invention. Thus, the double patenting rejection stands and is appropriate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736